Laro, J., concurring: The Court today appropriately overrules the Opinion of the Court in Ewing v. Commissioner, 118 T.C. 494 (2002), revd. Commissioner v. Ewing, 439 F.3d 1009 (9th Cir. 2006). With that result, I concur.1 As I stated in my dissent in Ewing v. Commissioner, supra at 510, the Court’s Opinion there, while reaching a practical result, disregarded the obvious plain reading of section 6015(e)(1).2 In accordance with such a plain reading, Congress has allowed the Court to review an individual’s petition seeking equitable relief under section 6015(f) (equitable relief) only when: (1) The Commissioner has asserted a deficiency against the taxpayer, (2) the taxpayer has affirmatively elected to have section 6015(b) or (c) apply, and (3) the taxpayer has timely petitioned the Court to determine the appropriate relief under section 6015.3 To the extent that Congress has not provided the Court with jurisdiction to decide a matter, the Court may not decide it. See Urbano v. Commissioner, 122 T.C. 384, 389 (2004); Fernandez v. Commissioner, 114 T.C. 324, 328 (2000). I agree with the overruling of Ewing v. Commissioner, 118 T.C. 494 (2002), because that case was wrongly decided. Section 6015(e)(1) is construed clearly and unambiguously on its face to provide that the Court is authorized by that section to decide a claim for equitable relief only where: (1) The Commissioner has asserted a deficiency against the taxpayer, (2) the taxpayer has affirmatively elected to have section 6015(b) or (c) apply, and (3) the taxpayer has timely petitioned the Court to determine the appropriate relief under section 6015. Accord Bartman v. Commissioner, 446 F.3d 785, 787 (8th Cir. 2006) (“The language of § 6015(e)(1) is clear and unambiguous”), affg. in part and vacating in part T.C. Memo. 2004-93; see Commissioner v. Ewing, 439 F.3d at 1009, 1013 (9th Cir. 2006). Given such a plain reading, it is improper for the Court to resort to the legislative history of section 6015(e)(1) to change that reading. In accordance with deeply ingrained principles of statutory construction, the Court must apply section 6015(e)(1) according to its terms,4 see Commissioner v. Soliman, 506 U.S. 168, 174 (1993); Garcia v. United States, 469 U.S. 70, 76 n.3 (1984); Venture Funding, Ltd. v. Commissioner, 110 T.C. 236, 241-242 (1998), affd. without published opinion 198 F.3d 248 (6th Cir. 1999), and must not resort to the legislative history of the statute to find ambiguities in its terms so as to apply those terms inconsistently with their plain meaning, see Commissioner v. Ewing, 439 F.3d at 1013. See Ewing v. Commissioner, 118 T.C. at 511-514 (Laro, J., dissenting) (discussing the plain meaning of the terms in section 6015(e)(1) vis-a-vis the reading given those terms by the Court’s opinion in that case). Accordingly, unless the Court finds that all three of the referenced requirements have been met, section 6015(e)(1) does not allow the Court to review requests for equitable relief such as those presented by petitioner and the taxpayer in Ewing v. Commissioner, supra. While Congress allowed an individual to qualify for equitable relief in the appropriate case, Congress did not provide in section 6015(e)(1) that the Court could review whether a case was appropriate in the absence of an assertion of a deficiency against the individual, the individual’s request for relief under section 6015(b) or (c), and the individual’s timely petition to this Court. Whether it is more practical for this Court to decide the appropriateness of such a claim is not for us to opine. We must presume from a plain reading of the text of section 6015(e)(1) that Congress intended that we not have jurisdiction over such a petition and must give effect to the will of Congress as expressed through those terms. See Conn. Natl. Bank v. Germain, 503 U.S. 249, 253-254 (1992); Griffin v. Oceanic Contractors, Inc., 458 U.S. 564, 570 (1982); Consumer Prod. Safety Commn. v. GTE Sylvania, Inc., 447 U.S. 102, 108 (1980). Foley, Haines, Goeke, and Wherry, JJ., agree with this concurring opinion.   I disagree with the lead opinion in this case in that it sets forth dicta regarding jurisdiction in situations not before the Court in this case.    Sec. 6015(e)(1) empowers the Court to review a taxpayer’s stand-alone petition challenging the Commissioner’s determination as to the taxpayer’s administrative claim for relief from joint liability under sec. 6015. See generally Fernandez v. Commissioner, 114 T.C. 324, 329 (2000) (coining the phrase “stand-alone petition” to refer to a petition filed to invoke our jurisdiction under sec. 6015(e)(1)). Sec. 6015(e)(1) provides in relevant part: SEC. 6015(e). Petition for Review by Tax Court. (1) In general. — In the case of an individual against whom a deficiency has been asserted and who elects to have subsection (b) or (c) apply— (A) In GENERAL. — In addition to any other remedy provided by law, the individual may petition the Tax Court (and the Tax Court shall have jurisdiction) to determine the appropriate relief available to the individual under this section if such petition is filed * * * [timely.]    As discussed in Ewing v. Commissioner, 118 T.C. 494, 515 n.1, 519 (2002) (Laro, J., dissenting), revd. 439 F.3d 1009 (9th Cir. 2006), Congress used the term “equitable relief’ to refer to the relief provided in sec. 6015(f). See also id. (discussing the other two types of relief provided in sec. 6015(b) and (c)). As also discussed, the equitable relief provided in sec. 6015(f) was not available under former sec. 6013(e), but first arose during consideration in the conference underlying the enactment of sec. 6015. See id. at 515 n.l, 519, 522-526.    Although the legislative history to a statute may sometimes override the statute’s plain meaning interpretation and lead to a different result where the statute’s history contains unequivocal evidence of a clear legislative intent, see Consumer Prod. Safety Commn. v. GTE Sylvania, Inc., 447 U.S. 102, 108 (1980); see also Allen v. Commissioner, 118 T.C. 1, 17 (2002), the legislative history underlying sec. 6015(e)(1) supports the conclusions set forth in this concurring opinion. See Ewing v. Commissioner, 118 T.C. at 522-526 (Laro, J., dissenting).